               Case 3:19-cr-00332-RS Document 20 Filed 04/20/20 Page 1 of 1



 1

 2

 3                                 IN THE UNITED STATES DISTRICT COURT
 4                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                             OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                           Case No.: CR 19–00332 RS
 8                    Plaintiff,                          ORDER TO CONTINUE
                                                          SENTENCING
 9             v.
                                                          Court:           Courtroom 3, 17th Floor
10    ERIC JACKSON,
11                    Defendant.
12

13         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing date be
14   continued from May 5, 2020, at 2:30 p.m. to June 16, 2020, at 2:30 p.m. for sentencing.
15
                    IT IS SO ORDERED.
16

17
      Dated:         $SULO
                    ______________
18
                                                          HONORABLE RICHARD SEEBORG
19                                                        United States District Judge

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER TO CONTINUE SENTENCING
     JACKSON, CR 19–00332 RS
                                                      1
